NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 DAVID C. CORSON,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7059
              __________________________

   Appeal from the United States Court of Appeals for
Veterans    Claims       in   Case     No.  08-2573,
Judge Alan G. Lance, Sr.
             ____________________________

                Decided: October 6, 2010
             ____________________________

   DAVID C. CORSON, of Chloe, West Virginia, pro se.

    WILLIAM P. RAYEL, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and ALAN J.
CORSON   v. DVA                                         2


LO RE, Assistant Director. Of counsel on the brief were
DAVID J. BARRANS, Deputy Assistant General Counsel,
and Y. KEN LEE, Staff Attorney, Office of the General
Counsel, United States Department of Veterans Affairs,
of Washington, DC.
              __________________________

    Before LOURIE, BRYSON, and DYK, Circuit Judges.
PER CURIAM.


    David Corson (“Corson”) appeals from the decision of
the United States Court of Appeals for Veterans Claims
(“the Veterans Court”) affirming a June 19, 2008, decision
of the Board of Veterans’ Appeals (“the Board”) in which
the Board dismissed Corson’s motion to revise an earlier,
October 9, 2001, Board decision on grounds of clear and
unmistakable error (“CUE”). Corson v. Shinseki, No. 08-
2573 (Vet. App. Jan. 5, 2010). We affirm.

                      BACKGROUND

    Corson served on active duty in the United States
Navy from October 1957 to December 1961. In April
1983, the Board denied Corson’s claims of entitlement to
(1) service connection for a psychiatric disability and
chronic brain syndrome, (2) an increased disability rating
for postoperative residuals of angiofibroma of the naso-
pharynx, and (3) a total disability rating based upon
individual unemployability. Corson did not appeal the
Board’s decision, but he subsequently requested its revi-
sion based on multiple allegations of CUE. In October
2001, the Board concluded that there was no CUE in its
earlier, 1983 decision. Corson then requested revision of
the Board’s 2001 decision, again based on multiple allega-
tions of CUE. In June 2008, the Board held Corson’s
3                                             CORSON   v. DVA


allegations of CUE to be an improper second collateral
attack on the Board’s 1983 decision, and thus to be pre-
cluded by 38 C.F.R. § 20.1409(c), which provides that once
the Board renders a final decision on CUE, a claimant is
prohibited from challenging that CUE determination on
the same basis.      Accordingly, the Board dismissed
Corson’s claims with prejudice.

     On January 5, 2010, the Veterans Court affirmed.
The court agreed that Corson’s CUE allegations directed
at the Board’s 2001 decision were improper attempts to
relitigate theories of error in the Board’s 1983 decision,
and thus the Board properly dismissed Corson’s claims
based on principles of res judicata as reflected in
§ 20.1409(c). The Veterans Court issued its final judg-
ment on January 29, 2010, and Corson appealed. We
have jurisdiction pursuant to 38 U.S.C. § 7292(c).

                        DISCUSSION

    This court’s jurisdiction to review decisions of the
Veterans Court is limited by statute. 38 U.S.C. § 7292.
We “have exclusive jurisdiction to review and decide any
challenge to the validity of any statute or regulation or
any interpretation thereof [by the Veterans Court] . . . ,
and to interpret constitutional and statutory provisions,
to the extent presented and necessary to a decision.” Id.
§ 7292(c). We must hold unlawful and set aside any
regulation or any interpretation thereof relied upon by
the Veterans Court that we find to be “(A) arbitrary,
capricious, an abuse of discretion, or otherwise not in
accordance with law; (B) contrary to constitutional right,
power, privilege, or immunity; (C) in excess of statutory
jurisdiction, authority, or limitations, or in violation of a
statutory right; or (D) without observance of procedure
required by law.” Id. at § 7292(d)(1). We, however, “may
CORSON   v. DVA                                           4


not review (A) a challenge to a factual determination, or
(B) a challenge to a law or regulation as applied to the
facts of a particular case.” Id. § 7292(d)(2).

    In this case, the Veterans Court ruled that Corson’s
challenge to the Board’s October 2001 decision was pre-
cluded by 38 C.F.R. § 20.1409(c), which provides that
“[o]nce there is a final decision on a [CUE] mo-
tion . . . relating to a prior Board decision on an issue,
that prior Board decision on that issue is no longer sub-
ject to revision on the grounds of clear and unmistakable
error.” Rather, “[s]ubsequent motions relating to that
prior Board decision on that issue shall be dismissed with
prejudice.” Id. This court has upheld the validity of
§ 20.1409(c), agreeing that the rule “promotes the inter-
ests of judicial economy and finality of decision.” Disabled
Am. Veterans v. Gober, 234 F.3d 682, 702 (Fed. Cir. 2000).

    Corson challenges the Board’s application of
§ 20.1409(c), arguing that the Board incorrectly applied
the regulation when it “reached a broad general determi-
nation rather than addressing . . . each separate reasona-
bly raised issue of CUE” as required by 38 U.S.C.
§ 7104(d)(1). We disagree. To the extent that the deci-
sions of the Board and the Veterans Court interpreted
§ 20.1409(c) in applying the regulation, we see no error in
their interpretation. On its face, § 20.1409(c) does not
require each issue of CUE previously presented be ad-
dressed separately, but rather it requires that such claims
must be dismissed with prejudice. That is what the
Board did. Furthermore, Corson fails to explain how any
alleged failure to set forth reasons and bases under
§ 7104(d)(1) could have “manifestly changed the outcome”
of the Board’s decision as required for a determination of
CUE. Cook v. Principi, 318 F.3d 1334, 1343 (Fed. Cir.
2002) (en banc).
5                                            CORSON   v. DVA


    Corson also alleges various constitutional violations,
including violations of his due process rights under the
Fifth Amendment, and numerous statutory and regula-
tory violations. He further alleges that the Veterans
Administration conspired to violate his rights in retalia-
tion for his filing a discrimination action against the
Administration. It is unclear how any of Corson’s allega-
tions relate to the decision of the Veterans Court from
which he appeals. To the extent that Corson is arguing
that the application of § 20.1409(c) violated his due proc-
ess rights by denying him veterans benefits, such an
argument challenges the Board’s application of the regu-
lation to the facts of this case, i.e., it challenges the
Board’s determination that Corson’s allegations of CUE
amounted to no more than an attempt to relitigate his
prior CUE allegations directed at the 1983 Board deci-
sion. We lack jurisdiction to entertain such a claim. 38
U.S.C. § 7292(d)(2).

    We have considered Corson’s other arguments and
find them unpersuasive. Accordingly, we affirm the
decision of the Veterans Court.

                      AFFIRMED

                          COSTS

    No costs.